Citation Nr: 1540158	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  11-02 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, to include chronic lumbosacral strain with degenerative disc disease.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for a left ankle disability.  

4.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to August 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA), and subsequent to the transfer of his claims file, a May 2010 rating decision of the Columbia, South Carolina, RO.  

During the course of the Veteran's appeal, service connection for bilateral knee disabilities, gastroesophageal reflux disease (GERD), tinnitus and numbness of the right lower lip was granted in a January 2011 rating decision and initial disability ratings and effective dates assigned.  Thus, these matters are not before the Board.  

In his original claim, filed in December 2002, prior to his discharge from service, the Veteran raised the claim of service connection for migraine headaches.  The claim is referred to the RO for appropriate action.  

The issues of entitlement to service connection for left shoulder and left ankle disabilities, as well as the rating claim for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.  


FINDING OF FACT

A low back disability, to include chronic lumbosacral strain with degenerative disc disease, had its onset during service.  
CONCLUSION OF LAW

The criteria for service connection for a back disability, to include chronic lumbosacral strain with degenerative disc disease, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service treatment records show the Veteran first complained of upper back pain, as well as shoulder and left knee pain, in December 1999, following a car accident.  A September 2000 report of medical assessment shows he reported having suffered a back injury that currently limited his ability to work in his primary military specialty or required assignment limitations.  He complained of low back stiffness in June 2001 and was assessed with mechanical low back pain.  In October 2002, he again complained of back pain after moving furniture and was assessed with a back strain.  In November 2002, he reaggravated the low back pain.  Later that month he successfully completed back school.  A November 2002 separation medical record notes the Veteran had a history of mid back pain since the most recent physical examination in September 2000.  

In December 2002, prior to his discharge from service, the Veteran filed a claim of service connection for a low back disability.  A December 2002 VA examination report shows diagnosed lumbar spine strain with residual limited range of motion and pain.  X-ray studies of the lumbar spine were normal.  Evidence of record thereafter indicates that his active duty was involuntarily extended.  

A June 2003 service separation physical examination notes that the Veteran had a history of mid back pain with no changes since the last physical examination in December 2002.  

In June 2009, the Veteran submitted a statement outlining the history of his back injuries and treatment in service and indicating that he had been on bed rest several times since his initial back injury.  He further indicated that he had recently started treatment with a civilian chiropractor due to his ongoing back condition.  

Post-service VA treatment records show the Veteran gave a 10-year history of back pain in March 2010.  May 2010 x-ray studies of the lumbosacral spine revealed loss of normal lumbar lordosis with minimal degenerative disc disease at L4-5.  

In September 2010, the Veteran underwent VA examination.  At that time he reported the onset of his low back pain was in 2001 or 2002 when he was cleaning a room in the barracks.  An MRI of the lumbar spine revealed a broad HNP at L4-5 with focal prominence to the left impinging on a nerve root and early discogenic changes.  The assessment was chronic lumbosacral strain with mild degenerative disc disease at L4-5.  The examiner opined that the Veteran's back pain in service appeared to be acute and episodic.  The examiner noted that there had been no good follow-up for his back pain.  The examiner further noted that current x-ray evidence showed minimal degenerative changes and that one would expect more changes if the disability had been ongoing for 8 years.  The examiner also noted that the Veteran was a welder and was required to stand long hours at work.  The examiner opined that the Veteran's currently diagnosed chronic lumbosacral strain was less likely than not related to his back pain while on active military duty.  

Based on the evidence of record, the Board finds that a current disability has been established.  The September 2010 VA examiner diagnosed the Veteran with chronic lumbosacral strain and VA x-ray and MRI results show evidence of degenerative changes.  Additionally, the earlier in-service VA examination had a diagnosis of lumbar spine strain.  Several in-service injuries have also been established.  The Veteran needs to establish a nexus between the current low back disability and the in-service injuries to substantiate the claim.

The Board finds that the required nexus has been established in this case and, in a sense, was established at the time of his original December 2002 claim because there was a diagnosis at that time and he was still in service.  The Veteran has also competently and credibly reported that he suffers from chronic low back pain which has persisted since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, the Veteran's lay statements describing his chronic low back pain support his diagnosis.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  

Although a VA examiner has opined that the Veteran's current chronic lumbosacral strain with mild degenerative disc disease is not related to any in-service incident, the opinion is not persuasive because it was not supported with adequate rationale.  The examiner focused on the fact that medical records did not reflect treatment for low back pain since service.  Moreover, the examiner appears to attribute the Veteran's current back disability to his work as a welder, despite there being no objective evidence of any work-related injuries.  The examiner's conclusion considered the lack of medical evidence documenting the Veteran's low back disability rather than the Veteran's competent, credible and probative statements regarding his in-service injury and his consistent and chronic symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 12, 39-40 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In light of the unpersuasive VA medical nexus opinion, the Board finds that the competent and credible lay reports from the Veteran of chronic low back pain symptoms since his injuries in service, and evidence of his continued complaints of low back pain at the time of his discharge examination in June 2003 (as well as the December 2002 VA examination report) are sufficient to establish that the onset of the current disability was in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This is so, particularly when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for chronic lumbosacral strain with degenerative disc disease.  


ORDER

Service connection for chronic lumbosacral strain with degenerative disc disease is granted.  


REMAND

For the reasons explained below, the Board finds that the evidence of record is insufficient to decide the Veteran's claims of entitlement to service connection for left shoulder and left ankle disabilities, as well as a claim for increased disability rating for PTSD.  As such, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claims of service connection for left shoulder and left ankle disabilities, unlike the back disability claim addressed above, the claims were not filed in service, but rather in 2009.  Although the September 2010 VA examiner noted the Veteran's reported history of a left shoulder injury in-service and the August 1999 treatment record of a left ankle sprain, the opinion is based on a lack of objective clinical evidence of treatment for left shoulder and left ankle complaints for many years after service and the examiner did not acknowledge or comment on the Veteran's reports of continued left shoulder and left ankle pain in the years since service.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton, 21 Vet. App. at 23.  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Moreover, despite there being no objective evidence of any work-related injuries and the Veteran not reporting any such injuries, the VA examiner appears to etiologically link the Veteran's currently diagnosed chronic left shoulder strain and chronic left ankle strain to his work as a welder.  Thus, another opinion should be obtained on remand.  

The Veteran was last afforded a VA examination in March 2010 for his service-connected PTSD.  Although the Veteran has not specifically alleged that his PTSD has worsened since the most recent VA examination, his representative, in an August 2015 written brief, contends that the evidence is outdated and inadequate for rating purposes and requests that the Veteran be afforded another VA examination to assess the current severity of his PTSD.  Moreover, the VA examiner, as well as an earlier February 2009 VA examination report and VA treatment records show that the Veteran has also been diagnosed with cannabis dependence, alcohol abuse and adjustment disorder.  If possible, the symptomatology of psychiatric diagnoses other than PTSD should be differentiated from those of his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  

Thus, the record raises a question as to the current severity of his service-connected PTSD.  As such, the issue must be remanded to afford him an opportunity to undergo a contemporaneous VA examination to assess the current extent and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the above examination, any outstanding records of pertinent medical treatment should be obtained.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any relevant VA treatment records that have not already been associated with the claim file.  

2.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the current nature and etiology of any left shoulder and/or left ankle disability found to be present.  

For any currently diagnosed left shoulder and/or left ankle disability, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it is related to the Veteran's service.  In providing this opinion, the examiner must consider the service treatment records indicating a left ankle injury in August 1999, and a left shoulder injury in December 1999, as well as the Veteran's assertions that he continued to experience left shoulder and left ankle pain since his in-service injuries.  

A clear rationale for all opinions must be provided.  

3.  Schedule the Veteran for a VA examination to determine the level of occupational and social impairment due to his PTSD.  

The VA examiner is asked if it is feasible to distinguish the symptomatology attributed to nonservice-connected cannabis dependence, alcohol abuse and adjustment disorder, if found to be present, from PTSD.  If the examiner cannot differentiate the symptoms of the disabilities, then all should be attributed to the Veteran's PTSD.  

All opinions must be accompanied by a clear rationale.  

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits remains denied, issue an appropriate supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


